Citation Nr: 1523521	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-34 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 2011, for the grant of service connection for sleep apnea.

2.  Entitlement to an effective date prior to February 21, 2012, for the grant of service connection for shortness of breath (previously claimed as trouble breathing).

3.  Entitlement to an initial rating in excess of 10 percent for sleep apnea.

4.  Entitlement to an initial rating in excess of 10 percent for shortness of breath (previously claimed as trouble breathing).


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to February 2009, including service in Iraq. 

This matter comes before the Board on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection sleep apnea and assigned a 50 percent disability rating effective December 28, 2011 and granted service connection for shortness of breath (previously claimed as trouble breathing) and assigned a 30 percent disability rating effective February 21, 2012.  In a December 2013 rating decision, the RO found clear and unmistakable error with the September 28, 2012 rating decision and combined the separate evaluations of 50 percent for sleep apnea and 30 percent for shortness of breath to a single evaluation of 50 percent for sleep apnea and shortness of breath effective December 28, 2011.


FINDINGS OF FACT

1.  An April 2010 rating decision denied service connection for sleep apnea and trouble breathing; he was provided notice of the April 2010 rating decision but did not appeal this determination. 
. 
2.  The Veteran filed a claim to reopen his claim for service connection for sleep apnea on December 28, 2011.  

3.  The Veteran filed a claim to reopen his claim for service connection for shortness of breath that was received by the RO on February 21, 2012.  

4.  In a rating decision dated in September 2012, the RO granted service connection for sleep apnea effective December 28, 2011, the date of receipt of the application to reopen the service connection claim.

5.  In a rating decision dated in September 2012, the RO granted service connection for shortness of breath (previously claimed as trouble breathing) effective February 21, 2012, the date of receipt of the application to reopen the service connection claim.

6.  The Veteran's sleep apnea is not characterized by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; a required tracheostomy.

7.  The Veteran's shortness of breath is not manifested by an FEV-1 of 55 percent predicted or less, an FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbation, more than one attack per week with episodes of respiratory failure, or intermittent (at least three per year) treatment with systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 28, 2011 for the grant of service connection for sleep apnea have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014). 

2.  The criteria for an effective date earlier than February 21, 2012 for the grant of service connection for shortness of breath (previously claimed as trouble breathing) have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014). 

3.  The criteria for an initial disability rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.7, 4.97, Diagnostic Code (DC) 6847 (2014).

4.  The criteria for an initial disability rating in excess of 30 percent for shortness of breath (previously claimed as trouble breathing) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.97, Diagnostic Code (DC) 6602 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) .

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, post-service treatment records, VA examination reports, and records from the Social Security Administration have been obtained.  The examination reports are adequate for evaluation purposes because the examiner conducted an interview, physical examination, and review of the claims file.  

II.  Earlier Effective Dates

The veteran argues that an earlier effective date is warranted for his sleep apnea and shortness of breath (previously claimed as trouble breathing).  In a May 2013 statement, the Veteran's representative asserts that the effective date should be February 2009.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grants of the reopened claims, which as noted were received by VA in December 28, 2011 and February 21, 2012.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In a January 2014 statement, the Veteran asserts that the Tuscon VAMC records dated April 2010 through April 2011 show a diagnosis of sleep apnea, which is new evidence received by the VA within a year of the April 2010 rating decision.  However, VA treatment records show that sleep apnea was not diagnosed until September 2011 and the VA records showing a diagnosis of sleep apnea were not associated with the claims file until August 2012.

Because the Veteran's sleep apnea and shortness of breath (previously claimed as trouble breathing) had their onsets in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for sleep apnea and/or shortness of breath (previously claimed as trouble breathing).





III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that are based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a September 2012 rating decision, the RO evaluated the Veteran's service sleep apnea as 50 percent disabling under DC 6847 and his shortness of breath (previously claimed as trouble breathing) as 30 percent disabling under 6602.  In a December 2013 rating decision, the RO found clear and unmistakable error with the September 28, 2012 rating decision and combined the separate evaluations of 50 percent for sleep apnea and 30 percent for shortness of breath were to a single evaluation of 50 percent under 6847.  

Special provisions regarding evaluation of respiratory conditions are set forth in 38 C.F.R. § 4.96.  They direct that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating. 

The next highest schedular rating after 50 percent under Diagnostic Code 6847 is 100 percent, for which the criteria are chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.

At the August 2012 VA examination, the examiner noted that the Veteran's respiratory condition did not require to use of oral or parenteral corticosteroid medications.  He noted that the Veteran's respiratory condition required the use of daily inhalation bronchodilator therapy.  The examiner did not note any episodes of respiratory failure.  Pulmonary function testing  showed FEV-1 of 93% pre-bronchodilator and 103% post-bronchodilator and FEV-1/FVC of 95% pre-bronchodilator  and 104% post-bronchodilator.  The examiner noted that the Veteran required the user of a CPAP machine.  

Treatment records show no evidence of FEV-1 less than 55 percent predicted, or FEV-1/FVC less than 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids throughout the appeal period.  There is also no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or evidence that the Veteran requires a tracheostomy.  

Accordingly, a schedular rating in excess of 30 percent for shortness of breath (previously claimed as trouble breathing) is not warranted under DC 6602 and a schedular rating in excess of 50 percent for sleep apnea is not warranted under DC 6847.  The rating of 50 percent for sleep apnea under 6847 reflects the predominant respiratory disability as it provides the higher of the two ratings which contemplate the Veteran's respiratory symptoms.  As the Veteran's respiratory symptoms are controlled with the use of inhalation bronchodilator therapy and the evidence does not show FEV-1 less than 55 percent predicted, or FEV-1/FVC less than 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, as required for a rating in excess of 30 percent under 6602; and his sleep apnea is asymptomatic with the use of a CPAP, the severity of the Veteran's overall disability does not warrant elevation to a rating in excess of 50 percent.

Extraschedular and Total Disability Rating based on Individual Unemployability (TDIU)

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's sleep apnea and shortness of breath (claimed as trouble breathing).  Specifically, DC 6847 expressly contemplates requiring the use of a CPAP machine and DC 6602 expressly contemplates the use of daily inhalation bronchodilator therapy.  The rating criteria are therefore adequate to evaluate the Veteran's sleep apnea shortness of breath (claimed as trouble breathing), and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the Veteran has already been granted individual unemployability in a separate rating decision has not challenged the effective date assigned for that determination. The Board thus does not have jurisdiction over the issue.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  As such, the issue is not addressed in this decision.


ORDER

Entitlement to an effective date prior to December 28, 2011 for service connection for sleep apnea is denied.

Entitlement to an effective prior to February 21, 2012, for service connection for shortness of breath (previously claimed as trouble breathing) is denied.

An initial rating in excess of 50 percent for sleep apnea is denied.

An initial rating in excess of 30 percent for shortness of breath (previously claimed as trouble breathing) is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


